DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Re claim 1, Feigel discloses a method for ascertaining a leakage in a hydraulic braking system of a motor vehicle, the braking system including at least one hydraulically actuatable wheel brake (6a-d), at least one pressure generator (18) and at least one discharge valve (8a, b) which is assigned to the wheel brake and actuated as a function of a driving situation of the motor vehicle to maintain a driving stability, and a hydraulic volume of the braking system, the method comprising: ascertaining the 

Re claim 2, Feigel discloses ascertaining a difference between an actual volume of a brake fluid of the braking system which is effective in the braking system and a setpoint volume predefined in the braking system as the hydraulic volume for generating a requested braking force. (Par. 84)

Re claim 3, Feigel discloses determining an effective actual volume as a function of a hydraulic pressure of the brake fluid in the braking system. (Par. 84)

Re claim 4, Feigel discloses wherein the setpoint volume is ascertained as a function of a displacement of a hydraulic piston of the pressure generator (18). See travel sensor 36. (Par. 84)

Re claim 5, Feigel discloses ascertaining a volume loss in the braking system as a function of the actuation of the at least one discharge valve, wherein the leakage is ascertained from a difference between the ascertained hydraulic volume and the volume loss. (Par. 84)

Re claim 7, Feigel discloses wherein the volume loss for each wheel brake of the braking system is ascertained, and an overall volume loss is computed from the ascertained volume losses and used as a basis for the ascertainment of the leakage. (Par. 84)

Re claim 9, Feigel discloses filtering a sensor signal of a pressure sensor of the braking system (42) detecting the hydraulic pressure as a function of an instantaneous operational state of the braking system. (Par. 84)

Re claim 10, Feigel discloses wherein the sensor signal is filtered as a function of an instantaneous hydraulic pressure and a hydraulic pressure change. (Par. 84)

Re claim 11, Feigel discloses control unit (61) for operating a braking system of a motor vehicle, the braking system including at least one hydraulically actuatable wheel brake (6a-d), at least one pressure generator (18) and at least one discharge valve (8a, b) assigned to the wheel brake, the control unit being configured to ascertain a leakage of a brake fluid of the braking system, the control unit configured to: ascertain a hydraulic volume of the braking system; and ascertain the leakage as a function of the ascertained hydraulic volume and as a function of an actuation of the discharge valve. (Par. 84)

Re claim 12, Feigel discloses braking system for a motor vehicle, comprising: at least one hydraulically actuatable wheel brake (6a-d); at least one pressure generator (18); at least one discharge valve (8a, b) assigned to the at least one wheel brake; and a control unit being configured to ascertain a leakage of a brake fluid of the braking system, the control unit (61) configured to: ascertain a hydraulic volume of the braking system, and ascertain the leakage as a function of the ascertained hydraulic volume and as a function of an actuation of the discharge valve. (Par. 84)

Allowable Subject Matter
Claims 6, 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zimmermann et al. ‘574, Jungbecker et al., Nanahara et al. and Zimmermann et al. ‘809 teach similar methods for ascertaining a leakage in a hydraulic braking system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE TORRES WILLIAMS whose telephone number is (571)272-7127.  The examiner can normally be reached on Monday - Wednesday, 6:30AM-2:30PM, Thursday, 6:30AM - 10:30AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MELANIE TORRES WILLIAMS/
Primary Examiner
Art Unit 3657